Title: To Thomas Jefferson from Samuel Huntington, 6 March 1780
From: Huntington, Samuel
To: Jefferson, Thomas


Philadelphia, 6 Mch. 1780. Encloses a resolve of Congress of this day requesting the governors of Virginia and North and South Carolina “to use their utmost Exertions in filling up their Continental Battallions, and in the mean Time to raise a Body of Militia to supply the Places of the Battalions.” Reinforcements for the southern army are urgently needed. TJ’s dispatches of 9 Feb. have been received and laid before Congress.
